                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                            Northern Division -In Admiralty


IN THE MATTER OF THE COMPLAINT
OF FISHERMAN'S WHARF FILLET, INC.,                                 Civil Action No. 2: 18-cv-0004 7-D
AS OWNER OF THE FISHING VESSEL
BALD EAGLE II

                               ORDER ACCEPTING SECURITY

       Limitation Plaintiffs Motion to Authorize Security is ALLOWED. Limitation Plaintiff

is DIRECTED to provide a letter of undertaking in the amount of Four Hundred Thousand

Dollars ($400,000.00), plus interest at the rate of 6% per annum and any costs not previously

stipulated to by Limitation Plaintiff.

       Limitation Plaintiffs Letter of Undertaking, "Exhibit A" to Limitation Plaintiffs

Memorandum in Support of Motion to Authorize Security, provided by Limitation Plaintiffs

underwriter, Sunderland Marine Insurance Company Limited, and submitted along with the

Motion to Authorize Security, shall suffice as satisfaction ofthe requirement that Limitation

Plaintiff post security, pursuant to 46 U.S.C. §§ 3050 I et seq., and Supplemental Rule F(l),

Federal Rules ofCivil Procedure.

       As acknowledged therein, the Letter "in no way restricts or limits the right of any

claimant to challenge the value of the vessel at issue, or to seek additional security should the

value of the vessel be determined by the court to be in excess of$400,000."

        SO ORDERED. This         8   day of October 2018.
WE ASK FOR THIS

Is/ David N. Ventker
David N. Ventker (NC Bar No. 26028)
Marissa M. Henderson (NC Bar No. 46822)
Ventker Henderson, PLLC
256 West Freemason Street
Norfolk, Virginia 23510
Telephone: 757.625.1192
Facsimile: 757.625.1475
dventker@ventkerlaw .com
mhenderson@,ventkerlaw.com


Counsel for FISHERMAN'S WHARF FILLET, INC




                                          2
